DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 1/27/2022. In virtue of this amendment: 
Claim 12 is canceled; 
Claims 21-42 are newly added;
Claims 1 and 15-20 are currently amended; and thus, 
Claims 1-11 and 13-42 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the metes and bounds of the computer-readable medium does not positively limit the invention to non-transitory media, then the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. (See MPEP 2106.03)

Allowable Subject Matter
Claims 1-11 and 13-31 are allowed.
The following is an examiner’s statement of reasons for allowance, this statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claims 1 and 21, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example: 
“the fade period is longer than the transmission interval” 
Although Murakami discloses in Fig.4 for example, multiple command comprising intensity level and fade periods, it appears only one of the command message satisfies the limitation of “the fade period is longer than the transmission interval”, which is the “Power On” command which appears to have a fade period of 1000 msec and a transmission interval of 600 msec (in the form of three 200 msec transmissions). 
All other form of command appears to have either shorter fade period than transmission period or the same fade period as the transmission interval. 
Since the claim requires that the fade period (only 1 fade period present in the claim) is longer than the transmission interval, Murakami cannot satisfied said limitation. 
Regarding claims 2-6 and 22-26, the claim are allowed solely based upon dependency of allowed independent claim 1 and 21, respectively, and may not be allowable when presented independently. 
Regarding claims 7 and 27, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example:
	“the repeat interval is at most half the transmission interval” 
Although Murakami discloses in Fig.4 for example, multiple command comprising various transmission interval and repeated transmissions; it appears the transmission interval is 200-msec per command and repeated 3 times, therefore, the repeat interval would be 200-msec which is equal to the transmission interval, and greater than half the transmission interval. 
Regarding claims 8-11, 13 and 28-31, the claim are allowed solely based upon dependency of allowed independent claim 7 and 27, respectively, and may not be allowable when presented independently. 
Regarding claim 14, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example:
“”the fade period is longer than the periodic transmission interval”  
Although Murakami discloses in Fig.4 for example, multiple command comprising intensity level and fade periods, it appears only one of the command message satisfies the limitation of “the fade period is longer than the transmission interval”, which is the “Power On” command which appears to have a fade period of 1000 msec and a transmission interval of 600 msec (in the form of three 200 msec transmissions). 
All other form of command appears to have either shorter fade period than transmission period or the same fade period as the transmission interval. 
Since the claim requires that the fade period (only 1 fade period present in the claim) is longer than the transmission interval, Murakami cannot satisfied said limitation. 
Regarding claims 15-20, the claim are allowed solely based upon dependency of allowed independent claim 14, and may not be allowable when presented independently. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 4, 2022